          IN THE UNIT ED STAT ES DIST RICT COUR T
             EAST ERN DIST RICT OF ARKA NSAS
                   JONE SBOR O DIVIS ION

TIMM Y LYNN DAVIS                                             PLAIN TIFF

v.                       No. 3:19-cv-147-DPM

JOSH MILLER, Depu ty, Craig head
Coun ty Sheri ff's Office ; PHILL IP
WHE ATON , Depu ty, Craig head
Coun ty Sheri ff's Office ; and AUST IN
MOR GAN, K-9 Office r, Jones boro
Police Depa rtmen t                                      DEFE NDAN TS

                              JUDG MEN T

     Davis 's comp laint is dismi ssed witho ut prejud ice.



                                                          I
                                        D .P. Marsh all Jr.
                                        Unite d States Distri ct Judge
